Citation Nr: 0613344	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  02-09 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for the veteran's post-traumatic stress disorder for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1970.  He died in March 2001.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).


FINDINGS OF FACT

1.  The veteran died in March 2001 with an appeal pending 
seeking an initial rating for PTSD greater than 50 percent.

2.  The veteran's PTSD manifested as severe impairment in his 
ability to obtain or retain employment from the effective 
date of service connection until November 6, 1996, and as 
occupational and social impairment with deficiencies in most 
areas from November 6, 1996, until the date of his death.

3.  The claimant is the veteran's surviving spouse who filed 
a claim for accrued benefits within one year of the date of 
his death.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 70 percent rating of the 
veteran's service-connected PTSD were met from the effective 
date of service connection until the date of his death.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).

2.  The appellant is entitled to the accrued benefits for a 
higher initial rating of the veteran's service-connected 
PTSD.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 2000, the Board of Veterans' Appeals (Board) granted 
the veteran's August 1991 for service connection for PTSD.  
The RO implemented the Board's decision, awarding a 30 
percent disability rating effective August 9, 1991, the date 
of the veteran's claim.  He disagreed with the initial 
rating, and perfected his from that rating in October 2000.  
In January 2001, the RO raised the initial rating to 50 
percent.  The veteran persisted in his appeal.  In March 2001 
he died with the appeal pending.  In April 2001, the 
veteran's surviving spouse filed a claim for accrued benefits 
based on the appeal for a higher initial rating for PTSD 
pending when the veteran died.

"[Periodic monetary benefits . . . under laws administered 
by the Secretary [of Veterans Affairs] to which an individual 
was entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death 
(hereinafter . . . referred to as accrued benefits) and due 
and unpaid for a period not to exceed two years, shall, upon 
the death of such individual be paid as follows:

38 U.S.C.A. § 5121(a) (West 1991).

Section 5121(a) limits a survivor's recovery of accrued 
veterans' benefits to a maximum two-year period of benefits 
accrued at any time during the veteran's life.  Terry v. 
Principi, 367 F.3d 1291, 1296 (Fed. Cir. 2004).

Subsequent subsections of the statute provide the order of 
precedence of right to accrued benefits, with the surviving 
spouse first in line.  The amendment of section 1521(a) to 
remove the two year limitation on a survivor's recovery of 
accrued benefits, Veterans' Benefits Act of 2003, P.L. 108-
183 § 104(a), does not apply to this case, because the Act 
does not make removal of the two-year limit retroactive, P.L. 
108-183 § 104(d), and the veteran's death predated the 
amendment.  See Terry v. Principi, 367 F.3d 1291, 1292 note 1 
(Fed. Cir. 2004).

Claims for accrued benefits are decided on the evidence of 
record at the time of the veteran's death.  38 C.F.R. 
§ 3.1000(a) (2005).

The claim for accrued benefits is decided based on the merits 
of the underlying claim for a higher initial rating for PTSD.  
The entire body of evidence of record at the time of the 
veteran's death is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999); cf. Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).

In initially rating the veteran's PTSD 30 percent disabling 
and subsequently raising the rating, the RO effectively did 
stage the rating even though the result was a single stage.  
Consequently, there is no question of prejudice in the 
Board's addressing whether PTSD ought to be staged 
differently.

In reviewing disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2002).

VA amended the rating criteria for PTSD effective November 6, 
1996.  61 Fed. Reg. 52700 (Oct. 8, 1996).  The amended rating 
criteria are not applicable prior to their effective date.  
38 U.S.C.A. § 5110(g) (West 2002).  Consequently, 
consideration of the initial rating of the veteran's PTSD, 
including whether to stage the rating, must apply the older 
rating criteria prior to the effective date of the newer 
rating criteria, and the newer rating criteria thereafter.  
VAOPGCPREC 7-2003.

Determination of the veteran's disability rating for PTSD 
encompasses two problems.  First, determining whether to 
attribute all of the veteran's psychiatric disablement to 
PTSD, or to attribute some of it to PTSD and some of it to 
his coexisting diagnoses of major depression and personality 
disorder, neither of which were service connected.  The 
second is evaluating the severity of the PTSD, whatever 
symptomatology is determined correctly included.

The RO denied a higher initial rating based on the opinions 
of VA psychiatric and psychological examiners that the 
veteran had mild to moderate PTSD with the greater degree of 
social and industrial impairment attributable to severe 
personality disorder and major depression, neither of which 
were service connected.  The several psychiatric and 
psychological examinations and evaluations reports of record 
include ones that diagnosed severe PTSD with no personality 
and ones that diagnosed mild to moderate PTSD with severe 
personality disorder; diagnoses of major depression were 
essentially consistent.

Of those assessments that show severe PTSD and no a 
personality disorder, the most probative are the initial Vet 
Center psychological testing report of October 1990, which 
diagnosed PTSD, chronic, severe, and several assessments by 
the psychologist that treated the veteran for 10 years prior 
to his death, who repeatedly assessed PTSD as severe and 
presenting with the full panoply of symptoms, the last of 
these in May 1999 recording a GAF score of 35.  Additionally, 
the December 1994 discharge summary from a period of 
observation and evaluation for compensation purposes, which 
included psychological testing, diagnosed PTSD and 
depression, not otherwise specified, and a diagnosis of 
"none" for personality disorder. 

Of those assessments that show mild to moderate PTSD and 
severe personality disorder, the most probative of the 
question of the correct attribution of symptoms to diagnoses 
are the reports of July and November 2000 psychological 
testing with structured interviews.  Both examiners found the 
veteran's test results invalid because of extreme over 
endorsement of pathology.  Both opined this and the 
structured interview revealed severe personality disorder, 
and both opined that the veteran endorsed virtually all 
symptoms of PTSD, but demonstrated few.  Both opined that 
most of the veteran's social and industrial problems were due 
to personality disorder and depression and not due to PTSD.  
However, significantly, both equivocated.  The July 2000 
examiner stated that he could not it would be difficult to 
separate PTSD-type of symptoms from other symptoms, but he 
stated the veteran's global assessment of functioning (GAF) 
of 65 due to PTSD alone and 45-50 due to all other concerns 
and PTSD.  The November 2000 psychological testing and 
evaluation report also concluded that the veteran had mild to 
moderate PTSD and severe personality disorder.  He opined 
that in all likelihood his severe personality disorder may be 
what is causing him the most difficulty with regard to 
affecting his ability to work."  He also opined, The 
longstanding nature of his post-traumatic stress disorder and 
his personality disorder make it very difficult to try to 
partial out any separate GAF for either of the two, and under 
the circumstances, it is inappropriate.  The stated GAF was 
55.

The evidence lacks sufficient clarity to distinguish the 
symptomatology and resulting industrial impairment 
attributable to PTSD from the symptomatology and resulting 
industrial impairment attributable to depression or 
personality disorder.  "When it is not possible to separate 
the effects of the [service-connected condition and the non-
service-connected condition], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service-connected 
condition."  67 Fed. Reg. 52698 (Oct. 8, 1996) (supplemental 
material in promulgation of amended regulations for rating 
mental disorders) quoted in Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  That guidance must apply in this case.  The 
veteran's PTSD must be rated based on all of the 
psychiatric/psychological signs and symptoms of record.

The General Formula for Rating Psychoneurotic Disorders in 
effect in 1991 provided the following criteria in pertinent 
part:

100 percent: The attitudes of all 
contacts except the most intimate are so 
adversely affected as to result in 
virtual isolation in the community.  
Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation 
of reality with disturbed thought or 
behavioral processes associated with 
almost all daily activities such as 
fantasy, confusion, panic and explosions 
of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70 percent: Ability to establish and 
maintain effective or favorable 
relationships with people is severely 
impaired.  The psychoneurotic symptoms 
are of such severity and persistence that 
there is severe impairment in the ability 
to obtain or retain employment.


38 C.F.R. § 4.132 (1996).

The General Rating Formula for Mental Disorders effective 
November 6, 1996, provides in pertinent part: 

100 percent: Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.

70 percent: occupational and social 
impairment, with deficiencies inmost 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.


38 C.F.R. § 4.130 (2005).

The veteran's PTSD presented with some variability over time, 
with neither its most severe exacerbation nor its best 
remissions of sufficient duration to warrant staging the 
ratings.  The depth and persistence of the veteran's symptoms 
overall present signs and symptoms commensurate with a 70 
percent rating from the effective date of service connection 
until the date of the veteran's death whether evaluated under 
the older or the newer rating criteria.  Compare 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1991) with 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).

The extensive treatment records by the veteran's long-time 
treating VA psychologist clearly show symptoms of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  Diagnostic Code 
9411 (1991).

The veteran did not demonstrate any criteria of a 100 percent 
disability prior to the November 6, 1996, amendment in the 
rating criteria for PTSD.  Although he led a constricted 
social life, the treatment records contain sufficient 
references to having a few friends and occasional social 
interaction to weigh against finding that the attitudes of 
all contacts but the most intimate were so adversely affected 
as to result in virtual isolation in the community.  In 
August 1990, he told his treating clinician that he 
occasionally went to a flea market with a friend.  In June 
1993, he attended a veterans' organization convention in 
another town.  In April 1996 hearing testimony, he reported 
having a few friends from his PTSD group, but that he 
disliked crowds.  This evidence is sufficient to conclude 
that the veteran's social inadaptability was not so severe as 
to warrant a 100 percent rating.  Likewise, the long record 
of treatment shows he did not have totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, nor was he demonstrably unable to obtain or retain 
employment due to his psychiatric illness.  The evidence is 
persuasive that his psychiatric condition alone did not 
prevent his employment.  The evidence indicates that he quit 
his last job because of his knees and other physical 
conditions, and were he otherwise healthy, he could have 
continued his employment.

In sum, the preponderance of the evidence is that the veteran 
met criteria for a 70 percent rating for PTSD from the 
effective date of service connection at least to the 
effective date of the amendment in the rating criteria.  He 
did not meet or nearly approximate, 38 C.F.R. § 4.7 (2005), 
the criteria for a 100 percent rating for PTSD.  38 U.S.C.A. 
§ 4.132, Diagnostic Code 9411 (1991).

The evidence of the veteran's psychiatric disablement from 
the effective date of the amended rating criteria until his 
death demonstrates ongoing signs and symptoms commensurate 
with a 70 percent rating, but not meeting or nearly 
approximating the rating criteria for a 100 percent rating.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).  The 
variability in the veteran's presentation is evidence by GAF 
scores as low as 35 on psychological assessment in May 1999 
and as high as 65 on psychological assessment in July 2000.  
This variability is for consideration in rating.  38 C.F.R. 
§ 4.126(a) (2005).  The fact of the variability in symptoms 
is persuasive that the disability would be misrated if rated 
for either extreme.  The extensive treatment records show 
multiples of the criteria of a 70 percent rating, especially 
the near continuous depression and impaired impulse control 
manifested as unprovoked irritability with periods of 
violence, which were last noted in the progress notes of July 
and September 2000.

Under the newer rating criteria, a 100 percent rating is 
warranted when total occupational and social impairment 
results from psychiatric symptoms of the severity described 
in the examples given in the rating schedule.  See 38 C.F.R. 
§ 4.130, General Rating Formula for Mental Disorders (2005).  
The symptoms of PTSD that his treating therapist repeatedly 
catalogued are not shown to such an extent as to be 
comparable in disabling effect to the symptoms listed as 
examples of the severity of symptoms that under the rating 
schedule are deemed totally disabling.  The depth and 
severity of symptoms were shown in detail in the July and 
September 2000 treatment records, and they include mention of 
occasional activities with a friend, such as organizational 
meetings or attend an AARP event at the civic center, and 
though impaired, he did run errands.  This evidence is 
sufficient to conclude that his PTSD did not impair his 
ability to function independently to the degree that met or 
nearly approximated the degree of impairment contemplated for 
a 100 percent schedular rating for PTSD.

In sum, the preponderance of the evidence favors 70 percent 
disability rating of the veteran's PTSD, and continuation of 
that rating until his death.  Consequently, the appellant is 
entitled to such accrued benefits for a two year period as 
may be paid in accordance with law.

II.  Duty to Notify and to Assist

This case present an unusual problem in determining the 
adequacy of the notice and assistance VA has given the 
appellant.  Claims for accrued benefits are decided based on 
the evidence of record at the time of the veteran's death.  
38 C.F.R. § 3.1000(a), (d)(4) (2005).  VA did not notify the 
appellant of the information and evidence necessary to 
substantiate her claim prior to the initial adjudication.  
The August 2001 notice of the denial of her claim included 
multiple confusing if not incorrect statement, including that 
her claim was granted, although it was granted in part and 
denied in part.

In a March 2005 letter VA's Appeals Management Center 
notified the appellant of the information and evidence 
necessary to substantiate her claim for increased rating for 
PTSD for accrued purposes.  The letter was essentially the 
letter usually provided a living claimant for increased 
rating, advising of her rights and her and VA's respective 
duties to produce information and obtain evidence.  The 
letter offered a physical examination of the veteran. It was 
insensitive to the appellant.  However, were the letter to a 
living veteran regarding his claim, it would have met all of 
VA's notice obligations.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).

The notices did not identify the percentage rating or the 
effective date of benefits as objective of development of 
evidence.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006).  Whereas the level of 
a disability rating and the effective dates of any rating 
established are inherently at issue in any claim for a higher 
initial rating, it is reasonable to presume the appellant had 
actual knowledge of the elements of her claim.  The omission 
did not prejudice the appellant's case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

The appellant did not respond to the March 2005 letter.  It 
is uncertain what action VA would have taken had the 
appellant submitted authorizations for release of private 
medical records not in the claims file when the veteran died, 
or had identified or submitted other evidence not in VA's 
possession at the time he died.  The United States Court of 
Appeals for Veterans Claims has, in multiple nonprecedential 
decisions, see, e.g., Jurgens v. Principi, 18 Vet. App. 564 
(Table) (Vet. App. 2004) (unpublished decision), 2004 WL 
2085514 (Vet. App.), remanded Board denials of accrued 
benefits for lack of notice of the information and evidence 
necessary to substantiate the claim, including an instance in 
which the Board determined that no evidence could have been 
submitted in an accrued benefits case.  See Goddard v. 
Principi, 18 Vet. App. 465 (Table) (Vet. App. 2003) 
(unpublished decision), 2003 WL 23094994 (Vet. App.).  The 
Court has not offered guidance on what the content of section 
5103(a)-compliant notice in an accrued benefits claim must 
be.  Cf. Kent v. Nicholson, No. 04-181 (U.S. Vet. App. Mar. 
31, 2006) (required contents of 38 U.S.C. § 5103(a)-compliant 
notice to claimant seeking to reopen previously denied 
claim).  Whereas a claim for accrued benefits must be decided 
based on the evidence in VA possession at the time of the 
veteran's death, the March 2005 letter advising the claimant 
that she could submit or enable VA to obtain virtually every 
type of evidence ever considered in claims for VA benefits 
must be deemed excessive, but inclusive of whatever evidence 
could be factually or legally pertinent to the claim.  
Although over inclusiveness might be misleading and wasteful 
of the appellant's and VA's time and resources, it is not 
inherently prejudicial to the claim.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Whereas the appellant did not 
respond, any question whether prejudice in fact resulted from 
a response to the March 2005 letter that VA then ruled 
impermissible is moot.  VA has discharged its notice 
requirements in this case.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).

Regarding assistance in obtaining evidence, all pertinent VA 
records are in the veteran's claims file.  In light of the 
specific constraints on obtaining new evidence to 
substantiate entitlement to accrued benefits, VA has no 
outstanding duty to obtain evidence in this case.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
Whereas the veteran was deceased at the time of the 
appellant's claim, the rule authorizing examinations is 
inapposite to this case.  See 38 C.F.R. § 3.159(d) (2005).


ORDER

A 70 percent initial rating for PTSD from the effective date 
of service connection for the purpose of accrued benefits is 
granted, subject to the regulations governing payment of 
monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


